DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/21/2022 has been entered.
Response to Amendment
	The amendments filed on 7/21/2022 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US Pub No. 2010/0171440) in view of Buissette (US Pub No. 2011/0068303) and Hikmet (US Pub No. 2015/0219290)
Regarding Claim 1, 9, and 20, Satou et al. teaches a luminescent composite comprising polyester [0118], and an inorganic phosphor based on a rare earth element [0062] where the mean particle size d50 of 0.1 micrometer or more [0100] 
Satou et al. is silent on the aluminate of formula (I)  and wherein the at least one inorganic phosphor is dispersed in the polymer, and the dispersion of at least one inorganic phosphor in the polymer forms a film of the luminescent composite having a film thickness of between 25 um and 800 um.
Hikmet et al. teaches a phosphor dispersed in a matrix of polyethylene terephthalate forming a wavelength converting layer [0031], the layer can have a thickness of 0.05 mm to 0.4 mm overlapping the claimed 25 um to 800 um [0039], the phosphors can be a variety of materials [0043], and used for a LED device [0015], for providing good structural stability [0030].
	Since Satou et al. teaches phosphors in a polyester polymer [0118], it would have been obvious to one of ordinary skill in the art before the filing of the invention to disperse the phosphors of modified Satou et al. in a polyester with the specific thickness as taught by Hikmet et al. in order to provide a luminescent composite with good structural stability as well as long phosphor life time [0030].	
Buissette et al. teaches an aluminate of formula (I) [0034-0042] with a mean particle size of 80 nm to 400 nm [0017] overlapping the claimed particle size of 30 nm to 1 micrometer. 
Since Satou et al. and Buissette et al. both teach aluminates as a luminescence source, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the aluminate of Satou et al. with the aluminate of Buissette et al. in order to provide improved luminescence property and morphology [0002-0005] 
In addition, the combination would have been merely the selection of known aluminate compounds for luminescence devices recognized in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Since the prior art teaches all the structural limitations of the claim and the prior art teaches the identical chemical structure, it is the view of the examiner, based on the teaching of modified Satou et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the luminescent composite of modified Satou et al., meeting  the limitation of “an external quantum efficiency of greater than or equal to 40% for at least one excitation wavelength of between 350 nm and 440 nm;” and “an absorption of less than or equal to 10% for a wavelength of greater than 440 nm;” and “an emission maximum in a range of wavelengths between 440 nm and 900 nm.” 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).	
	Regarding Claim 2, within the combination above, modified Satou et al. teaches wherein the phosphor has a mean particle size of 80 nm to 400 nm [Buissette: 0017] overlapping the claimed phosphor has a mean particle size of at most 0.4 micrometer.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 3, within the combination above, modified Satou et al. teaches wherein the phosphor has a mean particle size of 80 nm to 400 nm [Buissette: 0017]  overlapping the claimed phosphor has a mean particle size of at most 80 nm to 400 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 4, within the combination above, modified Satou et al. teaches an aluminate doped with Europium [See rejection of claim 1]
Regarding Claim 5, within the combination above, modified Satou et al. teaches the composite does not comprise particles of quantum dot type [0100].
Regarding Claim 6,  within the combination above, modified Satou et al. teaches barium magnesium aluminate with particles size has a mean particle size of 80 nm to 400 nm [Buissette: 0017] overlapping the claimed range of 80 nm to 400 nm. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The limitation of “the phosphor results from the separation of the solid product from the liquid phase starting from a suspension of a barium magnesium aluminate” is directed to the method of forming the phosphor and is considered product by process.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding Claim 7, within the combination above, modified Satou et al. teaches wherein the phosphor has a mean particle size of 80 nm to 400 nm [Buissette: 0017] overlapping the claimed barium magnesium aluminate consists of particles having a mean size of between 100 nm and 200 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 10, within the combination above, modified Satou et al. teaches wherein the aluminate particles are in well-separated and individual form [0062].
Regarding Claim 11, within the combination above, modified Satou et al. teaches all the structural limitations of the claim.
	Since the prior art teaches all the structural limitations of the claim and the prior art teaches the identical chemical structure, it is the view of the examiner, based on the teaching of modified Satou et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the luminescent composite of modified Satou et al., meeting the limitation of “wherein the aluminate particles have a d50/(median diameter measured by TEM) ratio of less than 2.” 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 12, within the combination above, modified Satou et al. teaches all the structural limitations of the claim.
	Since the prior art teaches all the structural limitations of the claim and the prior art teaches the identical chemical structure, it is the view of the examiner, based on the teaching of modified Satou et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the luminescent composite of modified Satou et al., meeting the limitation of “wherein the aluminate particles have a d50/(median diameter measured by TEM) ratio of less than 2.” 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 13, within the combination above, modified Satou et al. teaches wherein the phosphor has a mean particle size of 80 nm to 400 nm [Buissette: 0017]  overlapping these particles being substantially single-crystal particles having a mean size of between 100 nm and 400 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The limitation of “wherein the phosphor results from the separation of the solid product from the liquid phase starting from a suspension of particles of a rare earth borate,” is directed to the process of forming the phosphor and is considered a product by process. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding Claim 14, the limitation of “wherein the phosphor is an aluminate obtained by a process comprising the following step:
- forming a liquid mixture comprising in the desired proportions, in water, aluminum compounds and compounds of other elements incorporated into the composition of the aluminate in the form of inorganic salts, hydroxides or carbonates, the mixture being in the form of a solution, a suspension or a gel;
- spray-drying the liquid mixture to form a spray-dried product 
- calcining the spray-dried product at a high enough temperature to obtain a calcined product having a crystalline phase;
- wet grinding the calcined product so as to result in the aluminate in suspension;
- recovering the aluminate in the form of a powder, from the suspension by a liquid/solid separation.” is directed to a method of forming a phosphor and is considered a product by process.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding Claim 15, within the combination above, modified Satou et al. teaches wherein calcination does not occur in the presence of a flux [0100, Abstract].
Claim 1-7, 9-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buissette (US Pub No. 2011/0068303) in view of Hikmet (US Pub No. 2015/0219290) (This is an alternative interpretation closer to the claimed invention)
Regarding Claim 1 and 20, Buissette et al. teaches a luminescent composite [Abstract] comprising:
a polymer comprising glass or polymer [0099, 0098-00101]
at least one inorganic phosphor based on at least one element  selected from rare earth elements, zinc and manganese [0034-0044],  with a mean particle size of 80 nm to 400 nm [0017] overlapping the claimed range of at least 30 nm and less than 1 um.
Buissette et al. teaches in para. 34-44 an aluminate which meets the limitation of formula I 
Buissette  et al. is silent on a polymer selected from ethylene/vinyl acetate (EVA), polyethylene terephthalate, ethylene tetrafluoroethylene, ethylene trifluorochloroethylene, perfluorinated ethylene-propylene, polyvinyl butyral and polyurethane; and wherein the at least one inorganic phosphor is dispersed in the polymer, and the dispersion of at least one inorganic phosphor in the polymer forms a film of the luminescent composite having a film thickness of between 25 um and 800 um.
Hikmet et al. teaches a phosphor dispersed in a matrix of polyethylene terephthalate forming a wavelength converting layer [0031], the layer can have a thickness of 0.05 mm to 0.4 mm overlapping the claimed 25 um to 800 um [0039], the phosphors can be a variety of materials [0043], and used for a LED device [0015], for providing good structural stability [0030]
Since Buissette et al. teaches an aluminate material in a film on a substrate which can comprises a polymer [0098], it would have been obvious to one of ordinary skill in the art before the filing of the invention to disperse the phosphors of Buissette et. al.  in the polymer with the specific thickness as taught by Hikmet et al. in order to provide good structural stability as well as long phosphor life time [0030].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Since the prior art teaches all the structural limitations of the claim and the prior art teaches the identical chemical structure, it is the view of the examiner, based on the teaching of modified Buissette et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the luminescent composite of modified Buissette et al. meeting the limitation of “wherein the inorganic phosphor and has the following characteristics:
an external quantum efficiency of greater than or equal to 40% for at least one excitation wavelength of between 350 nm and 440 nm;
 an absorption of less than or equal to 10% for a wavelength of greater than 440 nm;
 an emission maximum in a range of wavelengths between 440 nm and 900 nm.”
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).	

Regarding Claim 2, within the combination above, modified Buissette et al. teaches a phosphor with a mean particle size of 80 nm to 400 nm [0017] overlapping the claimed the phosphor has a mean particle size of at most 0.4 um.
Regarding Claim 3, within the combination above, modified Buissette et al. teaches a phosphor with a mean particle size of 80 nm to 400 nm [0017].
Regarding Claim 4 and 9, within the combination above, modified Buissette et al. teaches in para. 34-44 an aluminate which meets the limitation of formula claim 9.
Regarding Claim 5, within the combination above, modified Buissette et al. teaches wherein the composite does not comprise particles of quantum dot type [Abstract]
Regarding Claim 6, within the combination above, modified Buissette et al. teaches a phosphor with a mean particle size of 80 nm to 400 nm [0017] overlapping a mean size of between 80 nm and 400 nm
Since the prior art teaches all the structural limitations of the claim and the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, meeting the limitation of “wherein the phosphor results from the separation of the solid product from the liquid phase starting from a suspension of a barium magnesium aluminate consisting of substantially single-crystal particles “
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).	
Regarding Claim 7, within the combination above, modified Buissette et al. teaches a phosphor with a mean particle size of 80 nm to 400 nm [0017] overlapping the claimed the barium magnesium aluminate consists of particles having a mean size of between 100 nm and 200 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 10, within the combination above, modified Buissette et al. teaches wherein the aluminate particles are in well-separated and individual form [0007, 0025].
Regarding Claim 11,within the combination above, modified Buissette et al. teaches wherein the aluminate particles have a d50/(mean size determined by XRD) ratio of less than 2 [0027].
Regarding Claim 12,within the combination above, modified Buissette et al. teaches wherein the aluminate particles have a d50/(median diameter measured by TEM) ratio of less than 2 [0028].
Regarding Claim 13, within the combination above, modified Buissette et al. teaches the particles being substantially single-crystal particles having a mean size of between 100 nm and 400 nm [0007].
The limitation of “wherein the phosphor results from the separation of the solid product from the liquid phase starting from a suspension of particles of a rare earth borate” is directed to the method of forming the phosphor and is considered a product by process.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding Claim 14, with in the combination above, the limitation of “wherein the phosphor is an aluminate obtained by a process comprising the following step:
- forming a liquid mixture comprising in the desired proportions, in water, aluminum compounds and compounds of other elements incorporated into the composition of the aluminate in the form of inorganic salts, hydroxides or carbonates, the mixture being in the form of a solution, a suspension or a gel;
- spray-drying the liquid mixture to form a spray-dried product 
- calcining the spray-dried product at a high enough temperature to obtain a calcined product having a crystalline phase;
- wet grinding the calcined product so as to result in the aluminate in suspension;
- recovering the aluminate in the form of a powder, from the suspension by a liquid/solid separation.” is directed to a method of forming a phosphor and is considered a product by process.
 The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding Claim 15, within the combination above, the limitation of  “wherein calcination does not occur in the presence of a flux” is directed to the formation of the phosphor and is considered a product by process. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about Satou et al. specifying the phosphor should not be too small otherwise the illumination intensity of the illuminating device may decrease, examiner notes the particle size d50 as taught by Satou et al. of 0.1 um or more. Examiner notes 0.1 um is close the range of less than 0.1 um and 30 nm. (i.e. 0.09995 um is considered less than 0.1 um but would round up to 0.1 um) a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997). 
In addition, Satou et al. teaches usually 0.1 um and preferably 2 um or more in para. 100, which are considered preferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
In regards to the arguments about Satou et al. and Buissette et al. as being non-analogous art,  Satou et al. and Buissette et al. both teach aluminates as a luminescence source; therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the aluminate of Satou et al. with the aluminate of Buissette et al. in order to provide improved luminescence property and morphology [0002-0005] 
Furthermore, the limitations of the claim is directed to a luminescent composite, and not a photovoltaic cell.
Hikmet et al. teaches a phosphor dispersed in a matrix of polyethylene terephthalate forming a wavelength converting layer [0031], the layer can have a thickness of 0.05 mm to 0.4 mm overlapping the claimed 25 um to 800 um [0039], the phosphors can be a variety of materials [0043], and used for a LED device [0015], for providing good structural stability [0030]. 
Hikmet et al. teaches the use of inorganic phosphors [0043]. The phosphors of Hikmet et al. was not replied upon for the combination.
Since Buissette et al. teaches an aluminate material in a film on a substrate which can comprises a polymer [0098], it would have been obvious to one of ordinary skill in the art before the filing of the invention to disperse the phosphors of Buissette et. al.  in the polymer with the specific thickness as taught by Hikmet et al. in order to provide good structural stability as well as long phosphor life time [0030].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726